DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/8/22 has been entered.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 36 been renumbered 35.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1: Lines 8-9, it’s unclear if the limitation “a solid non-orificed section of the bridge member” is referencing the previously recited plurality of solid non-orificed sections. Lines 10-11, it’s unclear if the limitation “another solid non-orificed section of the bridge member” is referencing the previously recited plurality of solid non-orificed sections.
With regard to claims 5-6: The limitation “the plurality of girders” lacks sufficient antecedent basis.
With regard to claim 14: The claim is dependent upon itself. For the purpose of examination, the claim is considered to be dependent upon claim 13. 
With regard to claim 17: The limitation “the sections” found in line 3 of the claim lacks sufficient antecedent basis.  For the purpose of examination, the limitation is considered to be directed to --the first and second sections--.  
With regard to claim 18: The claim is dependent upon itself. For the purpose of examination, the claim is considered to be dependent upon claim 17. 
With regard to claim 24: The claim is dependent upon itself. For the purpose of examination, the claim is considered to be dependent upon claim 23. 
With regard to claim 31: Line 2, the limitation “the gutter side” lacks sufficient antecedent basis.  For the purpose of examination, the limitation is considered to be directed to --the gutter lip side--.
With regard to claim 33: It’s unclear as to how a girder of the least one girder is disposed on top of the bridge member when it was previously recited that the at least one girder protrudes downward from the bottom surface of the bridge member.
With regard to claim 34: Line 6, it’s unclear if the limitation “gutter attachment portions” is referencing the previously recited gutter attachment portion.  For the purpose of examination, the limitation is considered to be directed to --the gutter attachment portion--.
With regard to claim 35: Lines 6-7, the limitation “the at least one girder” lacks sufficient antecedent basis.  For the purpose of examination, the limitation is considered to be directed to --the at least one substantially uniform depth contiguous girder--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lenney (US 2015/0225959 A1).
With regard to claim 35:  Lenney discloses a gutter guard device (figs. 1A-1C) comprising: 
a bridge member (135) having a decking material with a plurality of orifices and a bottom surface, and having a roof side (115) and an opposing gutter lip side (125); 
at least one substantially uniform depth contiguous girder (112) having a length spanning the bottom surface and protruding downward from the bottom surface (figs. 1A-1B); 
wherein the bridge member (115) and the at least one substantially uniform depth contiguous girder (112) are formed from a single piece of material and the gutter guard device is self-supporting, due to support from the at least one substantially uniform depth contiguous girder (112).
Examiner notes that the at least one girder of Lenney is capable of use as a reinforcing rib that mitigates bending. It is noted that the gutter guard device extends across a gutter opening in a similar manner to applicant's gutter guard device, wherein the gutter guard device maintains its form {see fig. 1A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 10-22 and 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenney (US 2015/0225959 A1).
With regard to claims 1 and 33: Lenny discloses a single piece gutter guard device  (100) (figs. 1A-1C) comprising:
a bridge member (135) composed of a solid decking material having a plurality of orifices having at least one section with a plurality of orifices and a plurality of non-orificed sections (115 and 125), and having a roof side (left side) and an opposing gutter lip side (right side) (fig. 1A);
at least one girder (112) protruding downward from and spanning a bottom surface of the bridge member (135)  as a substantially uniform depth structure from a proximal end of the bridge member's roof side to a proximal end of the bridge member's gutter lip side (fig. 1A);
a roof attachment member (115) formed from a solid non-orificed section of the plurality of solid non-orificed sections (115 and 125) and configured to attach to the roof side of the bridge member (fig. 1A); and
a gutter attachment member (125) formed from another solid non-orificed section of the plurality of solid non-orificed sections (115 and 125) configured to attach to the gutter lip side of the bridge member (fig. 1A); and
 the gutter guard device is self-supporting.  Examiner notes that the at least one girder of Lenney is capable of use as reinforcing rib that mitigates bending. It is noted that the gutter guard device extends across a gutter opening in a similar manner to applicant's gutter guard device, wherein the gutter guard device maintains its form {see fig. 1A).
Lenny does not disclose that the roof attachment member, the bridge member and the gutter attachment member are a unitary single piece of material.
However, it would having been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gutter guard device of Lenny to have the roof attachment member, the bridge member and the gutter attachment member be a single piece of material in order to reduce the number of pieces for ease of handling and transport.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); but see Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form "a single integral and gaplessly continuous piece." Nortron argued that the invention is just making integral what had been made in four bolted pieces. The court found this argument unpersuasive and held that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the one-piece gapless support structure, showing insight that was contrary to the understandings and expectations of the art.
With regard to claim 2: Lenney discloses a structure of the at least one girder (112) is dual-girdered (at trough 145) having a first side joined to an opposing second side via a connecting bottom side (fig. 1A-1B).
With regard to claim 4: Lenney discloses that the at least one girder (112) is disposed at an angle from the bridge member (fig. 1A-1B)
With regard to claim 5: Lenney discloses that the at least one girder (112) comprises a  plurality of girders (28) equidistant from each other (figs. 1A).
With regard to claim 6: Lenney discloses that the at least one girder (112) comprises a  plurality of girders (112) spanning the bridge member in a non-orthogonal orientation (fig. 1B).
With regard to claim 10: Lenney discloses a length of the least one girder (112) is less than a length between the bridge member’s roof side and gutter lip side (fig. 1A).
With regard to claim 11: Lenny discloses that the at least one girder (112) is made from a separate material (protruding downward) from the bridge member (fig. 1B).
With regard to claim 12: Lenney discloses the at least one girder (112) has a cross-sectional profile shape (corrugation) of a “U” (fig. 1B).
With regard to claim 13: Lenney discloses at least one barricade (another of 112) disposed in the bridge member (135) (fig. 1A).
With regard to claim 14: Lenney discloses that at least one barricade (another of 112) has a shape of a dimple or polygon (fig. 1B).
With regard to claim 15: Lenney discloses that the least one barricade (another of 112) comprising a plurality of barricades between girders (112) (figs. 1A-1B).
With regard to claim 16: Lenney discloses that the at least one barricade (another of 112) is not made from the bridge member's decking material protruding downward.

With regard to claim 17: Lenney discloses a section of the roof side (left side) of the bridge member has a first elevation and section of the gutter lip side (right side) has a second elevation, the first and second sections being joined together by a third section, to form a non-linear bridge member profile (fig. 1b), wherein a profile of the at least one girder (112) is matched  to the bridge member’s profile (fig. 1A). 
With regard to claim 18: Lenney discloses that the first and second elevations are the same and the third section contains an apex, to form a peak (between 112) (fig. 1B). 
With regard to claim 19: Lenney discloses that the first and second elevations are the same and the third section contains an inverted apex, to form a trough (145) (fig. 1B).  
With regard to claim 20: Lenney discloses that the roof attachment member is flexible (at the bridge member), allowing it to be deformed into different attachment angles (figs. 1A).  
With regard to claim 21: Lenney discloses a profile of the at least one girder is at least one of a T and upside down L.  
With regard to claim 22:  Lenney discloses a lower portion of the at least one girder (112) is angled with respect to an upper portion of the at least one girder (112) (figs. 1A-1B).  
With regard to claim 31: Lenney discloses a trough (145) disposed between the gutter lip side of the bridge member and the gutter attachment member (125) (figs. 1A).  
With regard to claim 32: Lenney discloses that the trough (145) contains at least one screened window (fig. 1A).  
With regard to claim 33: Lenney discloses a girder of the at least one girder (112) is disposed on a top of the bridge member.  
With regard to claim 34:  Lenney discloses a gutter guard device comprising: 
a roof attachment portion (115), a bridge portion (135) and a gutter attachment portion (125), 
wherein the bridge portion (135) is disposed between the roof attachment portion (115) and the gutter attachment portion (125), 
wherein the roof attachment portion (115) and the gutter attachment portion (125) are solid and non-orificed (fig. 1A), 
wherein the bridge portion (135) has a plurality of orifices, and at least one substantially uniform depth girder (112) protruding downward from and spanning a majority of a bottom surface of the bridge portion (135) to enable the gutter guard device to be self-supporting over a gutter. 
Examiner notes that the at least one girder of Lenney is capable of use as reinforcing rib that mitigates bending. It is noted that the gutter guard device extends across a gutter opening in a similar manner to applicant's gutter guard device, wherein the gutter guard device maintains its form {see fig. 4).
Lenny does not disclose that the roof attachment member, the bridge member and the gutter attachment member are a unitary single piece of material.
However, it would having been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gutter guard device of Lenny to have the roof attachment member, the bridge member and the gutter attachment member be a single piece of material in order to reduce the number of pieces for ease of handling and transport.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); but see Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form "a single integral and gaplessly continuous piece." Nortron argued that the invention is just making integral what had been made in four bolted pieces. The court found this argument unpersuasive and held that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the one-piece gapless support structure, showing insight that was contrary to the understandings and expectations of the art.

Response to Arguments
Examiner notes that the claim numbering is not consistent with the previous set of claims.  Further, it is noted that it appears changes were made to the claims without proper markings and status identifiers.  In order to avoid further ambiguity with the claims, Examiner suggests canceling claims 1-36 and presenting the previously presented subject matter starting at claim 37.
The double patenting rejection of claims 1-36 has been withdrawn in view of the amendment filed 8/8/22.
The objection of claim 18 has been withdrawn in view of the amendment filed 8/8/22.
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new grounds of rejection.
Allowable Subject Matter
Claims 23-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note that claims 1-36 are provisionally rejected under obviousness double patenting.
The following is a statement of reasons for the indication of allowable subject matter:
The combination of all the elements of the claimed gutter guard device including all of the limitations of the base claim and any intervening claims is not adequately taught or suggested in the cited prior art of record
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633